Citation Nr: 1810945	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes and/or hypertension.  

4.  Entitlement to service connection for a vision disability.  


REPRESENTATION

Appellant represented by:	Robert W. Gilliken, II, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and L. H.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985, with subsequent Reserve service.  

These matters come to the Board of Veterans' Appeals (Board) from October 2008 and June 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Roanoke, Virginia, respectively.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2011 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The Veteran's claims were previously remanded by the Board for additional development in September 2011, November 2014, and most recently, in March 2017 in order to outstanding relevant VA and private treatment records.  As discussed herein, further development remains warranted regarding the Veteran's claims of entitlement to service connection for diabetes, hypertension, a heart disability, and a vision disability; therefore, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is warranted regarding the Veteran's claims of entitlement to service connection for diabetes, hypertension, a heart disability, and a vision disability.  Specifically, despite prior Board remands which addressed the need for additional development regarding VA treatment records and private treatment records, the Board observes that additional development remains warranted in this regard.  

Both VA and private treatment records document the Veteran's current diagnoses including diabetes mellitus type II, coronary artery disease (CAD), hypertension, and vision conditions including diabetic retinopathy and early glaucoma.  

Notably, the Veteran has reported that he received VA care for the claimed conditions beginning in 1990 at the Salem VA Medical Center (VAMC).  Prior development was undertaken to obtain all outstanding relevant VA treatment records from the Salem VAMC, and some VA treatment records have subsequently been associated with the claims file, but the Board notes that the earliest VA treatment records currently within the claims file appear to be from August 2000, when the Veteran was seen in an intake clinic and reported a history of diabetes and a family history of heart disease.  

Following the most recent March 2017 Board remand, current VA treatment records from the Salem VAMC were associated with the claims file; however, given the lack of clarity in the Board's prior remand directives, it appears that there was not a specific request made for VA treatment records from 1990, or a formal finding that previous VA treatment records from 1990 are unavailable.  Therefore, such records must again be sought upon remand, or the AOJ must document that such records are unavailable.  38 U.S.C. § 5103A(b)(1) (2012); 38 C.F.R. § 3.159 (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, the Board is mindful that the Veteran did not respond to development letters sent by VA in March 2017 and again in May 2017 which attempted to obtain authorization to seek private treatment records from the Veteran's private treating physician, Dr. H. I., based upon his reports that he had first seen the Veteran in 1990 for diabetes, and that he had treated the Veteran for related conditions including diabetes, coronary artery disease, and hypertension.  Given that the Veteran's claims on appeal are remanded as discussed above, the Board finds that the Veteran should be given an additional opportunity authorize VA to obtain the identified private treatment records or to provide them himself.  38 C.F.R. § 3.159(c)(1).  The Veteran is advised that he has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Make a specific request to the Salem VAMC to obtain any outstanding treatment records beginning in 1990 and prior to August 2000.  If any such VA records are unavailable, clearly document this within the claims file through a formal finding and properly notify the Veteran.  

2.  Again contact the Veteran to obtain his current authorization to obtain and associate identified private treatment records, including from Dr. H. I., with the claims file.  Advise the Veteran that he has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  If any such private records are unavailable, clearly document this within the claims file through a formal finding and properly notify the Veteran.  

3.  Thereafter, undertake any additional development warranted as a result of the above development.  

4.  Readjudicate the Veteran's claims on appeal.  If any claim remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow a reasonable opportunity for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


